DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that it is not clear exactly what the “micoscale model” is intended to “model” or operate to affect the claimed apparatus or method, making the scope of the above claims indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit independent apparatus claims 1 or 7 from which they depend since the above claims recite only a manner or method of operation of the claimed apparatus were any embodiment meeting the limitations of the claims from which the above claims depend could if desired be operated in the manner recited in the above claims. It has been held that the manner or method of operation of an apparatus alone, cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim(s) 1-10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,193,889 to Lane et al (Lane et al). Lane et al teaches a method and apparatus for vacuum arc remelting including a crucible (18) with a side wall having an interior and exterior (see figure 1 for example) a bottom plate (20) attached to the side wall, an electrode (48) connected to a stinger and ram or drive apparatus within the crucible “proximate” (near, which is a relative term that is met by the arrangement of Lane et al) the interior, an ingot (above the bottom plate 20) within the crucible including a crown and shelf and a vibration source (68) at the exterior of the crucible and “proximate” to the crown and shelf showing all aspects of claims 1, 4-7 and 13. 
With respect to claims 2, 3, 8-10, 12 and 14, the vibration source of Lane et al includes an ultrasonic transducer (68) connected to a mechanical vibration arrangement (64). 
With respect to claims 15-18 the vibration source of Lane et al serves to reduce grain sizes (see col. 2 lines 5-15 for example) and transmits energy to the crown and shelf area and molten metal therein (see col. 2 lines 40-60 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant disclosure (APA) in view of Lane et al. The APA, as shown in figures 1 and 2 of the specification for example, teach a vacuum arc remelt apparatus and method of operation showing a crucible with a sidewall and bottom plate, containing an electrode attached to a stinger and ram arrangement and an ingot including a shelf and crown arrangement, but does not show a vibration source either alone or as multiple vibration sources. As applied above, Lane et al teaches that at the time the invention was filed, it was known in the vacuum remelt art to employ a vibration source (68) to deliver vibrations to the crown and shelf area of an ingot to improve grain refining and improve the ingot quality. With respect to the use of a plurality of vibration sources rather than the single vibrator shown by Lane et al, it has been held to be a modification obvious to one of ordinary skill in the art to employ multiple components rather than a single component shown by the prior art in order to multiply the effect of the component. See MPEP 2144.04 VI B. In the instant case, motivation to include either a single or multiple vibration sources as shown by Lane et al in the Apparatus and method of the APA in order to desirably improve grain size and ingot quality, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0102272 (the publication of the instant application) is also cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk